Citation Nr: 0631309	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 3, 2000 
for the grant of a total disability rating based on 
individual unemployability (TDIU), to include whether there 
was clear and unmistakable error (CUE) in an August 1999 
rating decision.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002, which granted a 70 percent rating for 
service-connected post-traumatic stress disorder (PTSD), and 
assigned a TDIU rating, both effective August 3, 2000; the 
veteran appeals the effective date of the grant of the TDIU 
rating.  In a decision dated in June 2005, the Board denied 
the claim for an earlier effective date for the assignment of 
a 70 percent rating, and remanded the issue of entitlement to 
an earlier effective date for the TDIU rating for additional 
development.  The case has been returned to the Board for 
appellate consideration.  However, for reasons discussed 
below, the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

As part of the veteran's claim that he is entitled to an 
earlier effective date, he has argued that prior rating 
decisions were erroneous.  This is discussed in more detail 
below.  A claim of clear and unmistakable error (CUE) is 
related to a claim for an earlier effective date, and both 
issues are, therefore, before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions), 
citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of CUE in final RO 
decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (to be awarded earlier effective date, veteran 
must show CUE in RO decision disallowing higher rating).  
Accordingly, the issue on appeal has been rephrased as shown 
above.



REMAND

The Board regrets the necessity of again remanding this case, 
but, as discussed below, significant precedential decisions 
have been handed down since the June 2005 remand, which 
change the procedural development and standard of review 
applicable in this case.  

Briefly, the evidence of record reveals that in May 1990, the 
veteran filed a claim for service connection for PTSD.  The 
RO denied his claim, and he appealed.  In his March 1992 
substantive appeal, the veteran stated that he was asking for 
service connection for PTSD, as well as for a 100 percent 
disability or the "maximum allowed."  In later statements, 
he indicated that he believed he was entitled to the maximum 
rating because he could not get a job due to PTSD, and he 
submitted evidence in support of these contentions.

The appeal as to the service connection issue was finally 
decided in August 1999, when the RO granted service 
connection for PTSD, and assigned a 30 percent rating, 
effective in May 1990, the date of the veteran's claim.  No 
menton of TDIU entitlement was made in this decision.  The 
veteran did not appeal the August 1999 rating decision, and 
it became final.  38 U.S.C.A. § 7105.  

In January 2001, the veteran filed a claim for an increased 
rating for PTSD, followed, in April 2001, by a formal TDIU 
claim.  In a February 2002 decision review officer (DRO) 
decision, he was granted a 70 percent rating for PTSD, as 
well as a TDIU rating, both effective August 3, 2000, the 
date of a VA outpatient clinic visit.  See 38 C.F.R. § 
3.400(o)(2).  The current appeal ensues from the veteran's 
disagreement with the effective date of both the 70 percent 
rating and the TDIU rating.  In June 2005, the Board denied 
an earlier effective date for a 70 percent rating for PTSD; 
therefore, that issue is no longer before the Board.  

The veteran contends that the TDIU rating that was awarded by 
the January 2002 DRO decision should have been made effective 
from the date he originally filed his claim for service 
connection for PTSD.  He claims that he has been unemployable 
since 1989 as a result of his service-connected PTSD.  He 
argues that statements and evidence he submitted along with 
his original service connection claim showed he was 
unemployable, but VA ignored this evidence and failed to take 
any action.

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  As noted in the June 2005 Board remand, the veteran's 
1992 allegations were sufficient to raise an informal claim 
for a TDIU rating.  The issue was remanded for the RO to 
adjudicate this issue.  In October 2005, the RO determined 
that even if an informal claim had been raised, the evidence 
did not show entitlement to a TDIU rating during this time, 
and continued to deny the claim.  The veteran was notified of 
this in an October 2005 supplemental statement of the case.  

However, subsequent to the June 2005 Board remand, the 
Federal Circuit has clarified the procedural development and 
standard of review necessary in response to a Roberson claim.  
Specifically, if the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006).  If a timely appeal is not filed, the 
veteran's only recourse is to file a clear and unmistakable 
error (CUE) claim.  Id.; Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  As applied to this case, the RO's August 
1999 decision, which did not explicitly address the pending 
informal TDIU claim, is deemed to be a denial of that claim.  
Since the veteran did not appeal that issue, it became final, 
and can only be revised on the basis of CUE.  

The evidence shows that the veteran has raised a CUE claim in 
this case, most specifically in his substantive appeal 
received in February 2004, where he stated that the decision 
to deny a TDIU rating retroactive to the genesis of his claim 
in 1990 was clearly erroneous.  

The Board observes that, legally, a CUE decision must be 
based on the record and law that existed at the time of the 
prior adjudication in question, and the VCAA is not 
applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  However, a CUE claim must identify the 
alleged error(s) with some degree of specificity.  See 
Crippen v. Brown, 9 Vet. App. 413, 420 (1996).  He must be 
provided an opportunity to present arguments in support of 
his claim.  See Huston v. Principi, 18 Vet. App. 395 (2004).  
Thus, as a practical matter, the veteran should be provided 
with basic information as to what constitutes CUE:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable and the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based upon the record and the law 
that existed at the time of the prior adjudication in 
question.  All three elements must be satisfied.  See, e.g., 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Disagreement as to 
how the facts were weighed or evaluated is not CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, a 
breach of the duty to assist cannot constitute CUE.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Where, as in this case, the claimed CUE is in a decision of 
the RO, the CUE claim must be considered by the RO in the 
first instance.  Huston v. Principi, 18 Vet. App. 395 (2004).  
Further, under the facts presented in Huston, the RO's 
October 2005 determination that while he may have raised 
informal claims, the evidence did not substantiate 
entitlement to a TDIU rating prior to August 2000, cannot be 
considered to have addressed that matter.  See Huston, at 
397-398.  Rather, the RO must specifically consider whether 
there was CUE in the August 1999 rating decision, in failing 
to grant a TDIU rating.  

In adjudicating this issue, it must also be kept in mind that 
since the veteran was in receipt of a 30 percent rating for 
his only service-connected disability, PTSD, at that time, 
the claim could only have been granted a TDIU rating on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  Since, under 
those circumstances, the RO could not grant the benefit, but 
would have to refer the claim to the Director, Compensation 
and Pension Service (C&P Service) for such extraschedular 
consideration, the question technically at issue is whether 
it was CUE to have failed to take this action.  See Bowling 
v. Principi, 15 Vet.App. 1 (2001).  As a practical matter, 
this simply means that the RO must consider the CUE claim in 
light of the extraschedular criteria set forth in 38 C.F.R. § 
4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter informing them 
that they may submit arguments in 
connection with the claim of CUE in the 
August 1999 rating decision which is 
deemed to have denied a claim for a TDIU 
rating.  Tell them to be as specific as 
possible in allegations of error in that 
decision.  Inform them of the CUE 
elements, set forth above on pages 4-5.  

2.  After allowing time for response, 
adjudicate the matter of whether there was 
CUE in the August 1999 rating decision, 
which, by failing to adjudicate a raised 
TDIU claim, is deemed to have denied that 
benefit.  See Deshotel, Andrews, supra.  
Since the veteran was in receipt of a 30 
percent rating for his service-connected 
disability at that time, consider whether 
it was CUE to have failed to refer the 
case to C&P Service for consideration of a 
TDIU rating on an extraschedular basis.

3.  Thereafter, review the claim for an 
effective date earlier than August 3, 2000 
for the grant of a TDIU rating, to include 
whether there was CUE in the RO's implicit 
denial of a TDIU rating in the August 1999 
rating decision.  Consider the claim in 
light of the CUE requirements set forth 
above, as well as the extraschedular 
requirements, since he was in receipt of a 
30 percent rating for his sole service-
connected disability at that time.  If the 
determination is not a full grant of 
benefits sought, furnish the veteran with 
a supplemental statement of the case, 
which includes a discussion of whether 
there was CUE in the August 1999 rating 
decision.  He and his representative 
should be given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


